HARRIS, Judge.
The court dismissed this action pursuant to rule 1.420(e), Florida Rules of Civil Procedure. The Dunns admit that no action was taken within the year before the motion to dismiss was filed but contend that the fact that their attorney’s computer crashed during that year was good cause to permit the case to continue. The trial court found that the computer crash was not sufficient cause to avoid the consequence of the rule. This appears to be a decision within the sound discretion of the trial judge. See Edgecumbe v. American General Corp., 613 So.2d 123 (Fla. 1st DCA 1993). It also appears to be consistent with Morris v. NN Investors Life Insurance Co., Inc., 553 So.2d 1306 (Fla. 3d DCA 1989), rev. denied, 563 So.2d 633 (Fla.1990); Martin v. Putnam County Blood Bank, Inc., 683 So.2d 657 (Fla. 5th DCA 1996), and Lenion v. Calohan, 652 So.2d 461 (Fla. 1st DCA 1995). We find no abuse of discretion and affirm.
AFFIRMED.
COBB, J., concurs.
GRIFFIN, C.J., concurs with result only.